UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 6, 2010 AMERICAN ITALIAN PASTA COMPANY (Exact name of registrant as specified in its charter) Delaware 001-13403 84-1032638 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Identification Employer No.) 4100 N. Mulberry Drive, Suite 200, Kansas City, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (816) 584-5000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. OnMay 6, 2010, American Italian Pasta Company (the "Company") issued a press release reporting second quarterand year-to-date2010 results.The press release is attached as Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release datedMay 6, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 6, 2010 AMERICAN ITALIAN PASTA COMPANY By: /s/Paul R. Geist Paul R. Geist Chief Financial Officer EXHIBIT INDEX Exhibit Number
